In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  15-­‐‑1058  
ROBERT  SCHAEFER,  et  al.,  
                                                          Plaintiffs-­‐‑Appellants,  
                                         v.  

WALKER  BROS.  ENTERPRISES,  INC.,  et  al.,  
                                                         Defendants-­‐‑Appellees.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
             No.  10  C  6366  —  Charles  Ronald  Norgle,  Judge.  
                          ____________________  

     ARGUED  SEPTEMBER  25,  2015  —  DECIDED  JULY  15,  2016  
                  ____________________  

   Before  WOOD,  Chief  Judge,  and  BAUER  and  EASTERBROOK,  
Circuit  Judges.  
      EASTERBROOK,   Circuit   Judge.   Through   corporations   he  
controls,   Ray   Walker   operates   six   Original®   Pancake   House  
restaurants   in   Illinois.   Robert   Schaefer,   who   worked   as   a  
server   at   three   of   these   restaurants,   contends   that   they   vio-­‐‑
late   the   Fair   Labor   Standards   Act,   29   U.S.C.   §§  201–19,   and  
its   state   equivalent   the   Illinois   Minimum   Wage   Law,   820  
ILCS  105/1  to  105/15.  Federal  and  state  laws  provide  that  tips  
2                                                                  No.  15-­‐‑1058  

count   toward   the   minimum   wage   and   permit   employers   to  
pay  less  in  the  expectation  that  tips  will  make  up  the  differ-­‐‑
ence.  Both  statutes  require  some  cash  payment  from  the  em-­‐‑
ployer,  however,  no  matter  how  much  a  worker  receives  in  
tips.   In   Illinois   the   employer   must   pay   at   least   60%   of   the  
normal  minimum  wage.  820  ILCS  105/4(c).  This  is  called  the  
tip-­‐‑credit   rate   in   both   state   and   federal   nomenclature.   Be-­‐‑
cause   the   Illinois   floor   is   higher   than   the   federal   minimum  
set   by   29   U.S.C.   §203(m)(1),   the   restaurants   paid   all   servers  
the  Illinois  rate.  
    The   district   court   certified   this   suit   as   a   class   action   on  
behalf   of   the   approximately   500   servers   who   worked   in   the  
restaurants   within   the   period   of   limitations.   The   class   seeks  
recovery   under   Illinois   law.   Suits   under   the   Fair   Labor  
Standards   Act   cannot   proceed   as   class   actions.   Instead   they  
are  opt-­‐‑in  representative  actions.  29  U.S.C.  §216(b)  (“No  em-­‐‑
ployee  shall  be  a  party  plaintiff  to  any  such  action  unless  he  
gives  his  consent  in  writing  to  become  such  a  party  and  such  
consent   is   filed   in   the   court   in   which   such   action   is  
brought.”).   Twenty-­‐‑four   members   of   the   state-­‐‑law   class  
agreed  to  be  plaintiffs  in  the  federal-­‐‑law  action;  of  these,  13  
accepted   offers   of   judgment,   leaving   11   in   addition   to  
Schaefer.  For  convenience,  we  use  Schaefer’s  name  to  desig-­‐‑
nate  both  the  class  members  and  the  federal-­‐‑law  plaintiffs.  
     Schaefer   contends   that,   until   May   2011,   the   restaurants  
failed   to   give   servers   the   information   that   §203(m)   requires  
as  a  condition  of  paying  a  tip-­‐‑credit  wage.  (In  May  2011  the  
restaurants   started   using   a   brochure   designed   by   the   De-­‐‑
partment  of  Labor  to  implement  a  regulation  that  took  effect  
that  month.  29  C.F.R.  §531.59(b).  Schaefer  concedes  that  this  
notice  is  adequate.)  This  claim  is  based  exclusively  on  feder-­‐‑
No.  15-­‐‑1058                                                                   3  

al   law   and   is   limited   to   Schaefer   plus   the   11   who   opted   in.  
Schaefer’s   other   claim   affects   all   servers.   He   contends   that  
servers   at   the   restaurants   spent   some   of   their   time   doing  
non-­‐‑tipped  duties  such  as  slicing  mushrooms  and  tidying  up  
their   service   areas,   and   that   the   restaurants   had   to   pay   the  
full   minimum   wage   for   the   time   that   the   class   members  
spent  on  the  non-­‐‑tipped  work.  This  contention  rests  on  both  
state  and  federal  law,  but  Schaefer  relies  exclusively  on  fed-­‐‑
eral   regulations   and   precedents,   which   both   sides   have   as-­‐‑
sumed   are   equally   applicable   under   Illinois   law.   Like   the  
district  court,  we  shall  do  likewise.  The  district  court  granted  
summary   judgment   to   the   restaurants.   2014   U.S.   Dist.   LEXIS  
177157  (N.D.  Ill.  Dec.  17,  2014).  
     We  start  with  the  dual-­‐‑jobs  claim,  which  applies  to  all  of  
the   servers.   Task   lists   posted   at   the   restaurants,   and   affida-­‐‑
vits  from  some  of  the  servers,  show  that  they  were  assigned  
to  a  variety  of  tasks  in  addition  to  taking  customers’  orders  
and   delivering   food.   They   were   required   to   wash   and   cut  
strawberries,   mushrooms,   and   lemons;   prepare   applesauce  
and   jams   by   mixing   them   with   other   ingredients;   prepare  
jellies,   salsas,   and   blueberry   compote   for   use;   restock   bread  
bins   and   replenish   dispensers   of   milk,   whipped   cream,   syr-­‐‑
up,   hot   chocolate,   and   straws;   fill   ice   buckets;   brew   tea   and  
coffee;   wipe   toasters   and   tables;   wipe   down   burners   and  
woodwork;   and   dust   picture   frames.   Servers   would   rotate  
among   these   tasks;   some   servers   apparently   never   per-­‐‑
formed  some  of  these  tasks.  Different  servers  estimated  that  
these  duties  took  between  10  and  45  minutes  daily,  depend-­‐‑
ing   on   which   tasks   were   assigned   on   a   given   day   and   the  
server’s  experience  and  aptitude  with  them.  
4                                                                                  No.  15-­‐‑1058  

   The   Department   of   Labor   has   a   regulation,   29   C.F.R.  
§531.56(e),  that  distinguishes  between  dual  jobs  and  “related  
duties”  that  may  be  performed  by  a  tipped  employee  with-­‐‑
out   requiring   the   employer   to   pay   the   full   cash   wage.   This  
regulation  reads:  
      In  some  situations  an  employee  is  employed  in  a  dual  job,  as  for  
      example,   where   a   maintenance   man   in   a   hotel   also   serves   as   a  
      waiter.   In   such   a   situation   the   employee,   if   he   customarily   and  
      regularly   receives   at   least   $30   a   month   in   tips   for   his   work   as   a  
      waiter,   is   a   tipped   employee   only   with   respect   to   his   employ-­‐‑
      ment  as  a  waiter.  He  is  employed  in  two  occupations,  and  no  tip  
      credit   can   be   taken   for   his   hours   of   employment   in   his   occupa-­‐‑
      tion   of   maintenance   man.   Such   a   situation   is   distinguishable  
      from  that  of  a  waitress  who  spends  part  of  her  time  cleaning  and  
      setting   tables,   toasting   bread,   making   coffee   and   occasionally  
      washing  dishes  or  glasses.  It  is  likewise  distinguishable  from  the  
      counterman  who  also  prepares  his  own  short  orders  or  who,  as  
      part  of  a  group  of  countermen,  takes  a  turn  as  a  short  order  cook  
      for   the   group.   Such   related   duties   in   an   occupation   that   is   a  
      tipped   occupation   need   not   by   themselves   be   directed   toward  
      producing  tips.  

The  restaurants  contend  that  the  duties  assigned  to  its  serv-­‐‑
ers   all   are   similar   to   “cleaning   and   setting   tables,   toasting  
bread,   making   coffee   and   occasionally   washing   dishes   or  
glasses”  and  therefore  are  “related  duties”  rather  than  indi-­‐‑
cators  of  a  dual  job.  The  restaurants  also  rely  on  §30d00(e)  of  
the  Department’s  Field  Operations  Handbook,  which  says:  
      Reg  531.56(e)  permits  the  taking  of  the  tip  credit  for  time  spent  in  
      duties  related  to  the  tipped  occupation,  even  though  such  duties  
      are   not   by   themselves   directed   toward   producing   tips   (i.e.  
      maintenance  and  preparatory  or  closing  activities).  For  example  
      a   waiter/waitress,   who   spends   some   time   cleaning   and   setting  
      tables,  making  coffee,  and  occasionally  washing  dishes  or  glasses  
      may  continue  to  be  engaged  in  a  tipped  occupation  even  though  
      these  duties  are  not  tip  producing,  provided  such  duties  are  in-­‐‑
No.  15-­‐‑1058                                                                           5  

    cidental  to  the  regular  duties  of  the  server  (waiter/waitress)  and  
    are   generally   assigned   to   the   servers.   However,   where   the   facts  
    indicate   that   specific   employees   are   routinely   assigned   to  
    maintenance,   or   that   tipped   employees   spend   a   substantial  
    amount   of   time   (in   excess   of   20   percent)   performing   general  
    preparation  work  or  maintenance,  no  tip  credit  may  be  taken  for  
    the  time  spent  in  such  duties.  

Schaefer   does   not   contest   the   validity   of   the   regulation   and  
treats   the   Handbook   as   entitled   to   deference   under   Auer   v.  
Robbins,  519  U.S.  452  (1997).  See  Fast  v.  Applebee’s  Internation-­‐‑
al,  Inc.,  638  F.3d  872,  877–79  (8th  Cir.  2011)  (applying  Auer  to  
§30d00(e)).  The  estimates  in  discovery  of  10  to  45  minutes  a  
day  for  non-­‐‑tipped  activities  all  come  well  under  20%  of  an  
8-­‐‑hour   shift.   (Ten   minutes   is   2%   and   45   minutes   is   9.4%.)  
Still,  Schaefer  contends  that  none  of  the  servers’  duties  quali-­‐‑
fies  as  “related”  to  tipped  work.  
      That   position   is   untenable.   The   restaurants’   servers   en-­‐‑
gaged   in   making   coffee,   cleaning   tables,   and   several   other  
activities   that   the   regulation   or   handbook   give   as   examples  
of  duties  that  may  be  performed  by  persons  paid  at  the  tip-­‐‑
credit   rate.   Other   duties   performed   at   the   restaurants,   such  
as  ensuring  that  hot  cocoa  is  ready  to  serve  and  that  straw-­‐‑
berries   are   spread   on   the   waffles,   are   of   the   same   general  
kind.   In   Fast   the   Eighth   Circuit   concluded   that   cutting   fruit  
and  cleaning  blenders  are  related  to  a  server’s  tipped  tasks—
though  the  restaurant  lost  in  Fast  because  non-­‐‑tipped  duties  
took   more   than   20%   of   the   employees’   time.   That   some   of  
our   plaintiffs’   tasks   may   be   performed   by   untipped   staff   at  
other  restaurants  does  not  make  them  unrelated  as  a  matter  
of   law.   To   see   this   think   of   dish   removal   (clearing   tables),  
which  the  regulation  gives  as  an  example  of  a  related  activi-­‐‑
ty.   At   some   restaurants   busboys   remove   dishes   after   diners  
6                                                                    No.  15-­‐‑1058  

have  finished,  while  at  others  the  servers  perform  this  chore.  
So   it   is   not   helpful   to   ask,   as   Schaefer   proposes,   whether  
cooks  or  busboys  or  janitors  do  one  or  another  task  at  other  
restaurants;   the   right   question   is   whether   the   tasks   are   “re-­‐‑
lated”   or   “incidental”   to   tipped   duties   under   the   regulation  
and  handbook.  
      The  most  problematic  duties  at  these  restaurants  are  wip-­‐‑
ing   down   burners   and   woodwork   and   dusting   picture  
frames.  These  do  not  seem  closely  related  to  tipped  duties—
though   the   fact   that   the   regulation   gives   “cleaning   and   set-­‐‑
ting  tables  …  and  occasionally  washing  dishes  or  glasses”  as  
examples   of   related   duties   means   that   cleanup   tasks   cannot  
be  categorically  excluded.  We  need  not  decide  what  to  make  
of  wiping  the  woodwork  or  dusting  picture  frames,  because  
in  the  district  court  Schaefer  aggregated  all  of  the  duties.  For  
all  this  record  shows,  the  time  servers  spend  dusting  picture  
frames  is  negligible.  The  Supreme  Court  told  us  in  Sandifer  v.  
United   States   Steel   Corp.,   134   S.   Ct.   870,   880   (2014),   that   the  
Fair   Labor   Standards   Act   does   not   “convert   federal   judges  
into   time-­‐‑study   professionals”   and   require   every   minute   to  
be  accounted  for.  Sandifer  holds  that,  when  the  “vast  majori-­‐‑
ty”   of   employees’   time   qualifies   for   a   particular   treatment  
under  the  Act,  that  treatment  can  be  applied  to  the  entire  pe-­‐‑
riod.  Id.  at  881.  Given  the  flexibility  of  words  such  as  “relat-­‐‑
ed”   and   the   20%   cap   for   un-­‐‑tipped   duties,   and   given   how  
much  less  than  20%  of  working  time  these  servers  spent  on  
un-­‐‑tipped   duties   at   these   restaurants,   the   possibility   that   a  
few   minutes   a   day   were   devoted   to   keeping   the   restaurant  
tidy  does  not  require  the  restaurants  to  pay  the  normal  min-­‐‑
imum  wage  rather  than  the  tip-­‐‑credit  rate  for  those  minutes.  
No.  15-­‐‑1058                                                                                 7  

    Now   we   turn   to   the   question   that   is   pertinent   to   the   12  
plaintiffs   under   the   Fair   Labor   Standards   Act:   whether   the  
restaurants   told   their   servers   of   the   rules   governing   tip-­‐‑
credit  wages.  Here  is  the  pertinent  language  of  §203(m):  
    In  determining  the  wage  an  employer  is  required  to  pay  a  tipped  
    employee,   the   amount   paid   such   employee   by   the   employee’s  
    employer  shall  be  an  amount  equal  to—  
         (1)  the  cash  wage  paid  such  employee  which  for  purposes  of  
         such   determination   shall   be   not   less   than   the   cash   wage   re-­‐‑
         quired  to  be  paid  such  an  employee  on  August  20,  1996;  and  
         (2)  an  additional  amount  on  account  of  the  tips  received  by  
         such   employee   which   amount   is   equal   to   the   difference   be-­‐‑
         tween   the   wage   specified   in   paragraph   (1)   and   the   wage   in  
         effect  under  section  206(a)(1)  of  this  title.  
    The   additional   amount   on   account   of   tips   may   not   exceed   the  
    value  of  the  tips  actually  received  by  an  employee.  The  preced-­‐‑
    ing   2   sentences   shall   not   apply   with   respect   to   any   tipped   em-­‐‑
    ployee  unless  such  employee  has  been  informed  by  the  employ-­‐‑
    er   of   the   provisions   of   this   subsection,   and   all   tips   received   by  
    such  employee  have  been  retained  by  the  employee,  except  that  
    this  subsection  shall  not  be  construed  to  prohibit  the  pooling  of  
    tips   among   employees   who   customarily   and   regularly   receive  
    tips.  

The  trailing  paragraph  says  that  employers  may  not  reduce  
the  cash  wages  of  tipped  employees  unless  each  “employee  
has  been  informed  by  the  employer  of  the  provisions  of  this  
subsection”   and   the   employees   keep   all   tips   they   receive  
(unless  tips  are  pooled  among  employees).  
   Schaefer   reads   §203(m)   to   require   the   employer   to   tell  
each   tipped   worker   five   things:   (1)   the   cash   wage   the   em-­‐‑
ployee  will  receive;  (2)  the  difference  between  this  payment  
and   the   minimum   wage   (that   is,   how   much   tip   credit   the  
employer   is   claiming);   (3)   that   the   worker   is   entitled   to   the  
8                                                                     No.  15-­‐‑1058  

full  minimum  wage  through  a  combination  of  the  cash  wage  
plus   tips   (in   other   words,   that   if   tips   are   less   than   the   tip  
credit,   the   employer   must   make   up   the   difference);   (4)   that  
the   worker   is   entitled   to   keep   all   tips   received   (unless   tips  
are  pooled  among  the  staff);  and  (5)  that  the  tip  credit  cannot  
be   taken   in   the   absence   of   the   first   four   notices.   Since   May  
2011   the   restaurants   have   told   their   servers   all   five   of   these  
things,  using  language  provided  by  the  Department  of  Labor  
and  required  by  a  regulation  that  took  effect  that  month.  29  
C.F.R.   §531.59(b).   But   it   is   not   clear   from   the   statute   alone  
(which   governs   events   before   May   2011)   that   all   five   pieces  
of  information  are  required.  
      Take   No.   5—notice   that   the   employer   can’t   take   a   tip  
credit  without  providing  the  first  four  pieces  of  information.  
If  the  employer  does  tell  the  worker  the  first  four  things,  then  
it   can   take   the   tip   credit;   the   fifth   does   not   add   anything   to  
the  worker’s  fund  of  knowledge  (unless  the  worker  is  study-­‐‑
ing  to  be  a  lawyer  and  planning  to  represent  tipped  employ-­‐‑
ees  at  other  establishments).  
    And  consider  No.  4—notice  that  the  worker  is  entitled  to  
keep  all  tips  received,  unless  a  pooling  arrangement  is  in  ef-­‐‑
fect.   This   appears   in   the   statute   after   the   requirement   that  
workers   be   “informed”   of   the   subsection’s   provisions.   The  
structure   of   the   statutory   language   is   that   workers   be   in-­‐‑
formed   of   the   rules   and   that   they   keep   non-­‐‑pooled   tips.  
That’s  a  strange  way  to  require  workers  to  be  informed  that  
they   keep   all   tips.   Trying   to   explain   “keep   unless   pooling”  
would   breed   questions   such   as   “how   does   pooling   work?”  
and   “what’s   a   valid   pooling   arrangement?”   If   a   given   em-­‐‑
ployer   does   not   have   a   pooling   arrangement,   as   the   restau-­‐‑
rants  in  this  case  did  not,  it  is  kinder  to  the  employee  to  pass  
No.  15-­‐‑1058                                                                  9  

the  subject  in  silence.  As  the  Sixth  Circuit  has  remarked,  the  
word  “informed”  differs  from  the  word  “explained”:  work-­‐‑
ers   are   entitled   to   knowledge   about   the   tip-­‐‑credit   program  
but   not   to   a   comprehensive   explanation.   Kilgore   v.   Outback  
Steakhouse  of  Florida,  Inc.,  160  F.3d  294,  298  (6th  Cir.  1998).  
     Schaefer   tells   us   that   the   restaurants   could   and   should  
have  complied  with  §203(m)  by  providing  each  worker  with  
a   copy   of   the   statute.   That’s   not   a   sensible   way   to   “inform”  
non-­‐‑lawyers   about   how   the   tip-­‐‑credit   program   works.   The  
statute  is  hard  to  parse,  even  for  someone  with  a  legal  educa-­‐‑
tion,  given  its  opaque  structure  and  its  use  of  the  minimum  
wage  from  1996.  An  employer  ought  to  boil  it  down  and  tell  
workers  directly  what  matters  to  them.  
    Three   things   are   apt   to   matter   most   to   employees   at   es-­‐‑
tablishments  such  as  these  defendants:  (a)  in  anticipation  of  
tips  the  employer  will  pay  less  than  the  minimum  wage;  (b)  
how  much  the  cash  wage  will  fall  short  of  the  current  mini-­‐‑
mum  wage;  and  (c)  if  tips  plus  the  cash  wage  do  not  at  least  
match  the  current  minimum  wage,  the  employer  must  make  
up   the   difference.   We   think   that   a   person   told   these   things  
has  been  adequately  “informed”  for  the  purpose  of  the  stat-­‐‑
ute,   during   the   time   before   the   Department   of   Labor   elabo-­‐‑
rated  by  regulation.  
      When  Schaefer  was  hired,  the  restaurant  gave  him  a  doc-­‐‑
ument  that  explained  uniforms  and  tipping.  Its  language  in-­‐‑
cluded:  “Tip  Credit.  I  understand  that  a  portion  of  the  wages  
I   receive   are   from   tips.   The   Company   can   apply   a   credit   to  
the   minimum   wage   to   include   those   tips   as   wages.   The   tip  
credit  in  Illinois  is  40%  of  minimum  wage.”  The  restaurants’  
handbook  for  employees  provided  an  example:  
10                                                                         No.  15-­‐‑1058  

       Minimum  wage                $5.15  
       Tip  Credit                -­‐‑  $2.06  
       Hourly  rate                 $3.09  

Schaefer   received   this   handbook   when   he   started   work   in  
November   2005.   The   handbook   ignored   the   federal   rules,  
which  depend  on  the  minimum  wage  as  of  1996.  Worse:  the  
minimum   wage   in   Illinois   in   2005   was   $6.50   an   hour,   not  
$5.15,   so   the   example   was   wrong   about   how   much   the   res-­‐‑
taurant   would   claim   in   tip   credit.   (For   a   $6.50   hourly   mini-­‐‑
mum   wage,   the   employee   gets   a   cash   payment   of   at   least  
$3.90   per   hour   and   the   tip   credit   cannot   exceed   $2.60   per  
hour.)   And   neither   the   text   nor   the   example   told   Schaefer  
that,  if  he  did  not  receive  enough  in  hourly  tips  to  equal  or  
exceed   the   credit   the   employer   was   taking,   then   the   restau-­‐‑
rant  had  to  make  up  the  difference.  Illinois  does  not  require  
that  piece  of  information,  but  federal  law  does.  
     The   restaurants   contend   that   it   is   enough   that   workers  
know  that  they  will  receive  less  than  the  minimum  wage,  in  
anticipation   of   tips.   Schaefer   admitted   that   he   understood  
that  the  cash  wage  had  been  reduced  for  this  reason.  But  the  
handout  and  the  handbook  collectively  did  not  contain  a  vi-­‐‑
tal  piece  of  information  required  by  federal  law.  
      These   restaurants   did   furnish   that   information   separate-­‐‑
ly,   however.   Federal   law   requires   employers   to   put   posters  
about  minimum-­‐‑wage  rules  in  areas  that  employees  frequent  
during   the   workday.   Each   restaurant   put   up   at   least   one  
poster  with  this  information:  
       Employers   of   “tipped   employees”   must   pay   a   cash   wage   of   at  
       least  $2.13  per  hour  if  they  claim  a  tip  credit  against  their  mini-­‐‑
       mum   wage   obligation.   If   an   employee’s   tips   combined   with   the  
       employee’s  cash  wage  of  at  least  $2.13  per  hour  do  not  equal  the  
No.  15-­‐‑1058                                                                       11  

    minimum   hourly   wage,   the   employer   must   make   up   the   differ-­‐‑
    ence.  Certain  other  conditions  also  must  be  met.  

Schaefer  contends  that  these  posters,  despite  saying  in  easy-­‐‑
to-­‐‑understand   language   that   the   employer   must   top   up   the  
cash  wage  if  tips  do  not  cover  the  credit,  do  not  meet  the  res-­‐‑
taurants’   statutory   obligation   because   they   are   not   employ-­‐‑
ee-­‐‑specific.  That  is,  they  explain  the  rules  for  tip-­‐‑credit  wag-­‐‑
es   (a   separate   part   of   the   poster   states   the   minimum   wage  
that  cash  plus  tips  must  equal  or  exceed)  but  do  not  tell  any  
given  employee  whether  a  tip  credit  has  been  deducted  from  
that   employee’s   wages.   But   if   the   employee   has   been   told  
separately—by   the   handout,   the   handbook,   and   the   pay  
stub—that   a   tip   credit   is   being   deducted,   then   the   essential  
information  has  been  supplied.  The  posters  are  addressed  to  
all   of   the   establishment’s   workers,   some   tipped   and   some  
not  tipped.  They  have  to  be  general,  while  the  rest  of  the  in-­‐‑
formation  comes  from  what  the  employer  conveyed  directly  
to  the  tipped  workers.  
    Schaefer  does  not  contend  that  he  or  any  of  the  11  opt-­‐‑in  
plaintiffs  failed  to  put  two  and  two  together  and  understand  
that   the   cash   wage   was   below   the   minimum   and   that   the  
employer  must  pay  more  if  the  cash  wage  plus  tips  did  not  
reach  the  minimum  wage.  It  certainly  would  have  been  pref-­‐‑
erable  for  the  restaurants  to  put  all  of  the  information  in  one  
place,  as  they  started  to  do  in  May  2011,  and  provide  accu-­‐‑
rate  numerical  examples,  but  §203(m)  does  not  say  that  all  of  
the  information  must  be  in  a  single  document.  The  handout  
plus   the   handbook   plus   the   poster   collectively   supplied   the  
information  required  by  federal  law,  and  the  handbook’s  er-­‐‑
ror   in   stating   the   Illinois   minimum   wage   is   not   dispositive  
given   that   the   cash   wage   promised   ($3.09)   and   paid   ($3.60)  
12                                                                 No.  15-­‐‑1058  

both   exceeded   the   federal   minimum   cash   wage   of   $2.13   an  
hour  required  by  §203(m).  
      Schaefer  asserts  that  the  poster  is  “not  enough”  but  does  
not   explain   why   it   is   inadequate.   If   posters   don’t   count,  
what’s  the  point  of  requiring  them?  In  lieu  of  making  an  ar-­‐‑
gument,  Schaefer  points  us  to  Driver  v.  AppleIllinois,  LLC,  917  
F.   Supp.   2d   793,   801–03   (N.D.   Ill.   2013).   Driver   thought   the  
Department   of   Labor’s   own   pre-­‐‑2011   poster   inadequate   be-­‐‑
cause   it   did   not   contain   all   five   pieces   of   information   speci-­‐‑
fied  by  the  2011  regulation,  and  in  particular  omitted  the  re-­‐‑
quirement  that  employees  keep  their  tips  unless  the  employ-­‐‑
er   uses   tip   pooling.   But   regulatory   changes   are   not   retroac-­‐‑
tive,  see  Bowen  v.  Georgetown  University  Hospital,  488  U.S.  204  
(1988),   and   we   have   explained   why   the   statute   on   its   own  
does  not  necessarily  call  for  all  of  the  advice  required  by  the  
regulation.  It  would  be  hard  to  fault  an  employer  for  provid-­‐‑
ing   exactly   the   information   the   Department   of   Labor   then  
required,  in  the  Department’s  own  words.  Schaefer  does  not  
contend  that  he  was  unable  to  keep  all  tips  he  received.  The  
handbook  and  poster  together  supply  the  restaurants’  work-­‐‑
ers  with  the  three  pieces  of  information  that  we  believe  con-­‐‑
stitute  the  statutory  minimum.  
                                                                      AFFIRMED